Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the preliminary amendment filed on 1/29/19.  As directed by the amendment, claim 1 has been cancelled and claims 2-21 have been added.  As such, claims 2-21 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 1/29/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through NPL reference has not been provided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2405, 4005, 4002, and 3802.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling member is configured to couple to …” in claim 2 line 6-7 for example, “actuation mechanism that simultaneously activates suction 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the language “the suction catheter” (line 14, 15-16, 17, 19, 24-25) and “the suction channel” (line 22) is unclear as it is not clear which suction catheter/channel is being referred to 
Claims 20-21 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 6-7, and 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen (2004/0221852) in view of Vazales et al. (2010/0199999) and Imahashi et al. (2008/0119738).
Regarding claim 2, Madsen shows a closed suction cleaning system (see abstract and Fig. 1-3 and 9 for example) which includes a multi-port manifold (manifold 30, Fig. 2 for example) which includes 
Regarding claim 6, the modified Madsen system is silent as to further including an irrigation channel extending along the suction catheter; however, Imahashi teaches a similar suction catheter which also includes an irrigation channel extending along the device (see Imahashi Fig. 4A and 4B, para. 0062-0063 18a being the distal end of the irrigation channel).  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Madsen system’s catheter to further include an irrigation channel, as taught by Imahashi, in order to provide the device the ability to aerate/irrigate/wash (Imahashi para. 0062-0063).
Regarding claim 7, the modified Madsen system’s irrigation channel ends at a distal tip of the suction catheter and is configured for bronchoalveolar lavage (see Imahashi Fig. 4A and 4B, 18a being distal end of the irrigation channel, as applied to the Madsen system, is also configured for bronchoalveolar lavage).  Note: Vazales also teaches an irrigation channel as well (see Vazales para. 0135, 0240).
Regarding claim 10, the modified Madsen system’s ramped projection includes an optical window (see Imahashi Fig. 4A and 4B, para. 0062-0063, 18c being an objective lens).
Regarding claim 11, the modified Madsen system is such that the visualization device module is disposable as the module is able to be disposed of.  However, in the event the module is not viewed as being disposable, Vazales teaches a similar device which includes providing components as either disposable, single-use devices or being configured for reuse (see Vazales para. 0289 for example) and thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Madsen system’s visualization device module to be disposable, as taught by Vazales, in order to avoid contaminations with other patients due to reuse of incorrect components.

Regarding claim 13, the modified Madsen system’s visualization device module can be inserted without loss of positive pressure in a ventilator circuit (see Madsen para. 0050).
Regarding claim 14, Madsen shows a device module (see abstract and Fig. 1-3 and 9 for example) which includes a coupling member configured to couple to an inlet port of a multi-port manifold configured to be coupled to an endotracheal tube (see Fig. 1 and 9, device module 10 which includes coupling member 12 which couples via 26 to proximal port as shown in Fig. 9, inlet port 46 or 80 of multi-port manifold 30, see Fig. 1-3 and para. 0057 for example, see also para. 0001-0002); a suction catheter 14 which includes a suction channel extending to a distal tip of the catheter (see Fig. 9, channel shown as defined by wall 14, distal end/tip at the bottom of this figure); a plurality of suction ports positioned at a distal end of the suction catheter (see Fig. 9, suction ports 82 and 84).  Madsen is silent as to the device module being a visualization device module which includes in the catheter a visualization channel extending along the catheter and ending at a position proximal of the distal tip of the catheter, the visualization channel being configured to obtain a visualization device and the catheter having a ramped projection at a location corresponding to a distal end of the visualization channel.  However, Vazales teaches a similar device which includes a suction catheter which includes a visualization channel extending along the catheter and which retains a visualization device (see Vazales 
Regarding claim 15, the modified Madsen module further includes a flexible sleeve coupled to the coupling member and extending proximally to surround the suction catheter to prevent exposure of the suction catheter to an external environment (see Madsen Fig. 1 and 9, flexible sleeve 44, see also para. 0040).

Claims 3 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen, Vazales, and Imahashi as applied to claims 2 and 14 above, and further in view of Glassenberg et al. (2007/0049794).
Regarding claims 3 and 16, the modified Madsen system/module is silent as to the distal end of the suction catheter including a flexible portion having a preformed angulation of between 30 and 60 degrees; however, Glassenberg teaches a similar device which includes a flexible distal portion having preformed angulation of between 30 and 60 (see Glassenberg Fig. 1-7 and para. 0056, obvious to choose a values such as 30-45 within the range described by Glassenberg).  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Madsen system/module to have a preformed angulation of between 30 and 60, as taught by Glassenberg, in .

Claims 4 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen, Vazales, Imahashi, and Glassenberg as applied to claims 4 and 17 above, and further in view of Peh et al. (2008/0281293) and Simpson et al. (2015/0320975).
Regarding claims 4 and 17, the modified Madsen system/module is silent as to including a steerability channel extending along the catheter to the distal end which receives a longitudinal steering member configured to straighten out the flexible portion during insertion and advancement toward the distal tip and to allow the flexible portion to return upon withdrawal; however, Peh teaches a similar device which includes steerability channels located along a catheter which includes a longitudinal steering member (see Peh Fig. 3A, steering member 42, see para. 0079, 0106, 0112, and 0113) and Simpson teaches a similar device which includes a longitudinal steering member which straightens out the distal end of the catheter upon insertion and advancement and allows return upon withdrawal (see Simpson Fig. 7A-D and para. 0065-0066, steering member 310).  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Madsen device to include steerability channels in the catheter and include a longitudinal steering member, as taught by Peh and Simpson, in order to provide the ability to control whether the tip is curved or straightened and the degree thereof.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen, Vazales, and Imahashi as applied to claim 2 above, and further in view of Rife (7,159,590).
Regarding claim 5, the modified Vazales system is silent as to the ramped projection explicitly being smooth and not including sharp edges; however, Rife shows a similar device which teaches .

Claims 8-9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen, Vazales, and Imahashi as applied to claims 6, 2, and 14 above, and further in view of Hayman et al. (2013/0053636).
Regarding claim 8, the modified Madsen system is silent as to the irrigation channel including a side channel that ends at the distal end of the visualization channel such that the side channel can be used to flush the distal end of the visualization channel; however, Hayman teaches a similar device with an irrigation channel that includes a side channel that ends at the distal end of the visualization channel such that the side channel can be used to flush the distal end of the visualization channel (see Hayman Fig. 1 and 4 and para. 0024 and 0032, irrigation channel 58 cleans visualization device via side channel 95).  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Madsen system/module to include a side channel, as taught by Hayman, in order to provide the ability to clean the visualization lens (Hayman para. 0024 and 0032).
Regarding claims 9 and 18, the modified Madsen system/module is silent as to the suction catheter including a flushing channel which extends along the catheter and ends at a location adjacent the distal end of the visualization channel such that the flushing channel can be used to flush the distal end of the visualization channel; however, Hayman teaches a similar device which includes a flushing channel which extends along the catheter and can be used to flush the distal end of the visualization channel (see Hayman Fig. 1 and 4 and para. 0024 and 0032, flushing channel 58 cleans visualization device via side channel 95).  Thus it would have been obvious to one of ordinary skill in the art before .

Claims 19-21 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen in view of Vazales, Imahashi, and Morejon (6,318,368).
Regarding claim 19, Madsen shows a patient airway and endotracheal tube cleaning system (see abstract and Fig. 1-3 and 9 for example) which includes a device module including a coupling member configured to couple to an inlet port of a multi-port manifold configured to be coupled to an endotracheal tube (see Fig. 1 and 9, device module 10 which includes coupling member 12 which couples via 26 to proximal port as shown in Fig. 9, inlet port 46 or 80 of multi-port manifold 30, see Fig. 1-3 and para. 0057 for example, see also para. 0001-0002); a suction catheter 14 which includes a suction channel extending to a distal tip of the catheter (see Fig. 9, channel shown as defined by wall 14, distal end/tip at the bottom of this figure); a plurality of suction ports positioned at a distal end of the suction catheter (see Fig. 9, suction ports 82 and 84).  Madsen is silent as to the device module being a visualization device module which includes in the catheter a visualization channel extending along the catheter and ending at a position proximal of the distal tip of the catheter, the visualization channel being configured to obtain a visualization device and the catheter having a ramped projection at a location corresponding to a distal end of the visualization channel.  However, Vazales teaches a similar device which includes a suction catheter which includes a visualization channel extending along the catheter and which retains a visualization device (see Vazales para. 0134, visualization element (e.g. fiber optic camera) of a visualization scope) and Imahashi teaches a similar suction device which includes a ramped projection on the catheter which corresponds to a distal end of a visualization channel (see Imahashi Fig. 4A and B, see para. 0062-0063, visualization channel 18c with distal end 
Regarding claim 20, the modified Madsen device’s visualization device module further comprises a flexible sleeve coupled to the coupling member of the visualization device module and extending proximally to surround the suction catheter of the visualization device module to prevent exposure of the suction catheter of the visualization device module to the external environment (see Madsen Fig. 1 and 9 for example, flexible sleeve 44, see para. 0040).
Regarding claim 21, the modified Madsen device’s visualization device module is disposable as the module is able to be disposed of.  However, in the event the module is not viewed as being disposable, Vazales teaches a similar device which includes providing components as either disposable, single-use devices or being configured for reuse (see Vazales para. 0289 for example) and thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Madsen system’s visualization device module to be disposable, as taught by Vazales, in order to avoid contaminations with other patients due to reuse of incorrect components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Opie, deceased, et al. (Re. 34,110) is directed to an endoscope with visualization features, Gravenstein et al. (2004/0220451) is directed to an imaging scope with suction/irrigation features, Nakao (2005/0085691) is directed to an imaging scope, and Kumar (2010/0113916) is directed to an endotracheal tube system with imaging features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785